

	

		II

		109th CONGRESS

		1st Session

		S. 764

		IN THE SENATE OF THE UNITED STATES

		

			April 12, 2005

			

				Mr. Corzine (for

			 himself and Mr. Lautenberg) introduced

			 the following bill; which was read twice and referred to the

			 Committee on Finance

			

		

		A BILL

		To amend title XVIII of the Social Security Act to

		  improve the coordination of prescription drug coverage provided under State

		  pharmaceutical assistance programs with the prescription drug benefit provided

		  under the medicare program, and for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					Preserving Access to Affordable Drugs

			 Act of 2005

				.

		

			2.

			State as authorized representative

			

				(a)

				In general

				Section 1860D–1(b)(1) of the Social Security Act (42 U.S.C.

			 1395w–101(b)(1)) is amended by adding at the end the following new

			 subparagraph:

				

					

						(D)

						State as authorized representative

						A State Pharmaceutical Assistance Program (as defined in

				section 1860D–23(b)) may, at the option of the State operating the Program, act

				as the authorized representative for any part D eligible individual residing in

				the State who is enrolled in the Program or described in section

				1935(c)(6)(A)(ii) in order to select one or more preferred prescription drug

				plans to enroll such an individual, so long as the individual is afforded the

				authority to decline such enrollment. A Program that acts as an authorized

				representative for an individual pursuant to the preceding sentence shall not

				be considered to have violated section 1860D–23(b)(2) solely because of the

				enrollment of such individual in a preferred prescription drug plan.

					.

			

				(b)

				Conforming amendment to anti-Discrimination provision

				Section 1860D–23(b)(2) of the Social Security Act (42 U.S.C.

			 1395w–133(b)(2)) is amended by inserting subject to

			 1860D–1(b)(1)(D), after which,.

			

			3.

			Facilitation of coordination

			Section 1860D–24(c)(1) of the

			 Social Security Act (42 U.S.C.

			 1395w–134(c)(1)) is amended by striking all methods of operation

			 and inserting its own methods of operation, except that a PDP sponsor or

			 MA organization may not require a State Pharmaceutical Assistance Program or an

			 RX plan described in subsection (b) to apply such tools when coordinating

			 benefits.

		

			4.

			Allowing medicaid wrap

			Section 1935 of the

			 Social Security Act (42 U.S.C.

			 1396u–5) is amended by striking subsection (d).

		

			5.

			Effective date

			The amendments made by this

			 Act shall take effect as if included in the enactment of the Medicare

			 Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law

			 108–173; 117 Stat. 2066).

		

